Olivee, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto:
That the instant appeal to reappraisement covers first-grade canned corned beef exported from Argentina and packed 24 cans, 12 ozs. each, to the case.
That on or about the date of exportation such or similar merchandise was freely offered for sale to all purchasers in the principal market of Argentina in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever *714nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States at $5.50 per case.
That on or about the date of exportation such or similar merchandise was not freely offered for sale for home consumption in Argentina.
That the instant appeal to reappraisement be submitted od this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $5.50 per case.
Judgment will be rendered accordingly.